Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
This office action is in response to application 16/808,142 filed on 03/03/2020.  Claims 1-2 remain pending in the application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by CN 110596593 A, 12/20/2019), pages 1-9.
As to claim 1, CN 110596593 A shows a method of determining the state of charge (SOC) of a battery used to provide power for propulsion of an electric vehicle (see entire document) comprising the steps of: establishing an initial value for the SOC generating updated sigma points for a best estimate of the SOC and a noise covariance error matrix (page 2, UKF usually uses the approach state a series of points to improve the estimated accurace of the SOC; page 3, the state correction step, mainly comprising the Kalman gain matrix, state estimate measurement update process noise and error covariance measurement update); determining the SOC based on a nonlinear battery model that is updated over a predetermined time interval (page 2, method of model based on the equivalent circuit model, open circuit voltage model mainly with 1-order RC and 2-order RC equivalent model of the LIB to estimate the SOC of the LIB), wherein the method includes linearizing the nonlinear model into a linear model using an unscented Kalman filter and wherein the determination of the SOC is based on a measurement error of battery voltage and a gain of the unscented Kalman filter (page 2 (unscented Kalman filter, using polynomial model, Taylor approximation can satisfy the approximation precison; pages 6- step 2); computing an update of the covariance error matrix based on an innovation sequence related to an error associated with predicting battery voltage (pages 3, 5, model prediction step…innovation sequence window length…updating the error covariance; page 6, calculating the Kalman gain matrix, state estimation measurement update, noise and error covariance measurement update), wherein the innovation sequence is a sequence known as normalized innovation squared (NIS) sequence (pages 3-4, determining a noise estimation error of the innovation sequence window length M; the innovation sequence error square obeys the same Gaussina distribution, calculating the corresponding standard deviation); performing a consistency check of the NIS sequence by checking whether the NIS sequence lies within a predetermined confidence bounds; updating the covariance error if the consistency check of the NIS sequence determines that the NIS sequence lies outside of the confidence bounds; and repeating the aforementioned steps 
As to claim 2, CN 110596593 A shows wherein the method uses battery parameters based on two branch RC model for performance of the battery (page 2).  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VUTHE SIEK whose telephone number is (571) 272-1906.  The examiner can normally be reached on m-f 7am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571) 272-7483.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Vuthe Siek/
Primary Examiner, Art Unit 2851